—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 21, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment when, after having received warnings regarding his absences, he failed to contact his employer until 4:30 p.m. on October 12, 1998, 8V2 hours after his shift started. In our view, substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant was disqualified from receiving benefits because he was discharged due to misconduct (see, Matter of Rodriguez [Commissioner of Labor], 257 AD2d 827). It is well established that a claimant’s unauthorized absences from work may constitute disqualifying misconduct (see, Matter of Burns [Commissioner of Labor], 259 AD2d 797). Claimant’s contention that his absence from work was excusable due to back pain and the prescription medicine he was taking merely raised an issue of credibility for resolution by the Board (see, Matter of Fahey [Commissioner of Labor], 257 AD2d 877).
Cardona, P. J., Crew III, Peters, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.